22 F.3d 302
Liberty Mutual Insurancev.Trusio (George J.), 1716X, as a Partner Trading and d/b/aG.J. Trusio Trucking v. Slne (Robert H., Esq.), Fayette Bankand Trust Company, Rischitelli Rothers, Inc., CouchTrucking, Hopwood Enterprises, Laurel Rigging, Inc., LittleTrucking, First Bank National Association, Integra BankSouth, Mellon Bank of Masontown, First Federal Savings &Loan Association of Green County, Bernstein and Bernstein, P.C.
NO. 93-3361
United States Court of Appeals,Third Circuit.
Mar 16, 1994

Appeal From:  W.D.Pa.,
Standish, J.


1
AFFIRMED.